AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                              FILEQ]ofl
                                                                                                                     OCT 1 7 2018
                                    UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America
                                     v.                                      (For Offenses Committed On or After November 1, 1987)


                   Erika Dolores Rojas-Garcia                                CaseNumber: 3:18-mj-22171-WVG

                                                                             Michael Stephen Berg
                                                                             Defendant's Attorney


REGISTRATION NO. 79929298

THE DEFENDANT:
 12:1 pleaded guilty to count( s) 1 of Complaint
                                          ----'--------------------------
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                            Count Number(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                  1


 D The defendant has been found not guilty on count(s)
                                                                         ------------------~


 D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 12:1 Assessment: $10 WAIVED    12:1 Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 12:1 Court recommends defendant be deported/removed with relative, Juan Antonio Garcia-Alavez charged in
 case 18mj22174-WVG .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, October 17, 2018
                                                                          Date of Imposition of Sentence



                                                                          H:MJtol:::cocK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                               3:18-mj-22171-WVG
